Opinion issued October 27, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01170–CV




LOUISE JONES F/K/A BILLIE L. ANDERSON F/K/A BILLIE L.
NETTLES, Appellant

V.

WALTER ECKMAN, M.D. Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 797607




MEMORANDUM OPINIONAppellant Louise Jones f/k/a Billie L. Anderson f/k/a Billie L Nettles has
neither established indigence, nor paid or made arrangements to pay the clerk’s fee
for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellant Louise Jones f/k/a Billie L. Anderson f/k/a Billie L Nettles did
not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  Appellee’s motion for sanctions is denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.